Title: To James Madison from John Mathieu, 18 March 1801
From: Mathieu, John
To: Madison, James


					
						Sir
						Naples 18. March 1801.
					
					I have been this long time deprived of the honor of any instructions or orders from you, therefore I beg you will refer to the letters I had the honor to address you.  Inclosed I send a Statement of all the Americans Ships which came to this Port since the 1st. July to the end of December last past; as also of those; that came to Messina, as handed to me by the Consular Agent in that Port.  I shall not enter into any detail of the political States of Europe as I am certain that the news of Europe comes sooner to your Knowledge than to ours; Government here taking all steps to hinder that no news from abroad transpire here, even all the letters of particular people without distinction opened, and intercepted if they shou’d bring any foreing intelligence.  I shall only say a few words relative to this Country.  After that the Emperor had concluded a peace with france, the King of Naples through the mediation of Russia has obtained an Armistice of 30. Days; the principal object of which was to exclude the English from the Ports of the two Sicilies.  The opinion of the Public was, that the french intended to give this Kingdom to the Duke of Parma, but by the mediation of the same Court of Russia the Duchy of Tuscany has been given him in the treaty of peace with the Emperor; A french Commissary is here some days past, to see that the articles agreed upon in the Armistice be fullfill’d.  An other armistice is sollicited for with new conditions to give time to treat for a peace, as the Armistice made expires la 22d. Inst., and that the King’s Minister is gone to Paris.  If any thing material or interesting shall occur in the mean time I will have the pleasure of informing you thereof.  A few days ago an Engsh. Squadron of five line of Battle ships, one frigate & one Brig appeared in the road, but being informed of what passed between the french, & King of Naples in the articles of the Armistice granted to the latter, they sailed off.  I am with due respect & esteem Sir Your most Obedient & Most humble Servant
					
						John Mathieu
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
